Citation Nr: 1442952	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-03 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a low back disability.

2.  Service connection for a low back disability.

3. Entitlement to service connection for bilateral lower extremity neuropathy as secondary to low back disability.

4.  Entitlement to service connection for bilateral hip disability as secondary to low back disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran had active service from. February 1971 to November 1973.  The Veteran served in combat in Vietnam and is a recipient of the combat infantryman badge.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of service connection for low back, lower extremity, and hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 1999 rating decision, the RO denied service connection for mechanical low back pain and degenerative changes of the lumbosacral spine.  The Veteran did not appeal.

2.  In a May 2002 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for mechanical low back pain and degenerative changes of the lumbosacral spine.  The Veteran did not appeal.

2.  Evidence submitted since the RO's May 2002 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's November 1999 rating decision in which, the RO which denied service connection for mechanical low back pain and degenerative changes of the lumbosacral spine is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

2.  The RO's May 2002 rating decision in which the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for mechanical low back pain and degenerative changes of the lumbosacral spine, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

3.  New and material evidence has been received since the RO's May 2002 rating decision; thus, the claim of service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for the disorders at issue, the Veteran's claim is being granted to the extent that it is reopened and the RO as the AOJ will comply with law regarding development of the claims. 





Reopening of the claims

In a November 1999 rating decision, the RO denied service connection for mechanical low back pain and degenerative changes of the lumbosacral spine on the bases that the service treatment records did not document any incident where the Veteran jumped from a helicopter and injured his back (the Veteran's contention) and there were no complaints at separation.  In addition, the Veteran worked for many years performing physical (i.e. manual labor) jobs.  A notice of disagreement was not received within the subsequent one-year period.  In addition, relevant additional evidence was not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's November 1999 rating decision is final.  38 U.S.C.A. § 7105.

In July 2001, the Veteran sought to reopen his claim of service connection.  In a May 2002 rating decision, the RO determined that new and material evidence had not been received to reopen the claim because additional evidence that had been added to the record did not establish that the Veteran's low back was injured during service.  A notice of disagreement was not received within the subsequent one-year period and relevant additional evidence was not received within one year of that decision.  Therefore, the RO's May 2002 rating decision is final.  38 U.S.C.A. 
§ 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to the claims file.  The additional evidence of record includes new statements of the Veteran and his family as well as medical records.  The medical records continue to show low back disability.  The lay evidence of the Veteran indicates that the Veteran's back was not only injured in the claimed helicopter incident, but also by carrying heavy ruck sacks and performing strenuous duties during combat.  His family stated that the Veteran had constant back pain after service and which still continues and has worsened over the years.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  If there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

The Veteran is competent to state that he suffered back injury during service and he has provided a new basis for that injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  His family is also competent to attest to continued back complaints post-service and has done so.  Therefore, new and material evidence has been received since the RO's May 2002 decision; thus, the claim of service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a low back disability is granted.  


REMAND

As the claims are reopened, questions of both credibility and competency must be reviewed. However, because the issues involve medical determinations, the Veteran must be afforded a VA examination to determine the nature of his current back disability, whether it is related to or had its onset in service, and whether there are resultant hip and lower extremity disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this matter is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner must review the record prior to examination.  The examiner must provide an opinion as to whether any current low back disability had its clinical onset during service or is related to any in-service disease, event, or injury.  

THE EXAMINER MUST BE ADVISED THAT BECAUSE THE VETERAN SERVED IN COMBAT, HIS ACCOUNT OF WHAT OCCURRED IN COMBAT IS PRESUMED CREDIBLE - THE MEDICAL EXAMINER'S TASK IN THIS MATTER IS TO DETERMINE "NEXUS." THAT IS, WHETHER THE VETERAN HAS ONE OR MORE ORTHOPEDIC OR NEUROLOGICAL DISORDERS ARE A RESULT OF THE PRESUMED CREDIBLE IN SERVICE EVENTS. 

The examiner must also opine as to whether any current lower extremity and hip disabilities are proximately due to, or the result of, (THAT IS, CAUSED BY) the low back disability.  

The examiner must also opine as to whether any current lower extremity and hip disabilities are permanently aggravated (THAT IS, WORSENED) by the Veteran's low back disability.   

The examiner must provide a complete explanation  for all opinions expressed and conclusions reached.  

2.  The AMC must review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC must return the case to the examiner for completion of the inquiry.

3.  The RO must readjudicate the claims remaining on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran must be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


